Civil action for breach of contract, tried upon the following issues:
"1. Did the defendant, L. C. Groves, doing business as Groves Cotton Company, contract with the plaintiffs, Dodson  Company, for a shipment and delivery of 100 bales of cotton, middling white, equal type, `Best' to be shipped to Gastonia, N.C. on or before 15 December, 1927, at the price of 28 1/2 cents per pound, as alleged in the complaint? Answer: Yes.
2. If so, did the plaintiff comply with the order and ship the cotton as directed? Answer: Yes.
3. If so, did the defendant breach his contract as alleged? Answer: Yes.
4. What damage, if any, is the plaintiff entitled to recover of the defendant? Answer: $3,176.64."
Judgment on the verdict for plaintiffs, from which the defendant appeals, assigning errors.
The appellant presents a large number of exceptions and assignments of errors, but a careful perusal of the record leaves us with the impression that the case has been tried substantially in accord with the principles of law applicable, and that the verdict and judgment should be upheld. No action or ruling on the part of the trial court has been discovered by us which we apprehend should be held for reversible error.
The case narrowed itself largely to one of controverted facts, determinable only by a jury verdict, which has been rendered in favor of the plaintiffs.
No error. *Page 783